Name: Directive 2003/24/EC of the European Parliament and of the Council of 14 April 2003 amending Council Directive 98/18/EC on safety rules and standards for passenger ships
 Type: Directive
 Subject Matter: maritime and inland waterway transport;  transport policy;  organisation of transport;  social affairs;  technology and technical regulations
 Date Published: 2003-05-17

 Avis juridique important|32003L0024Directive 2003/24/EC of the European Parliament and of the Council of 14 April 2003 amending Council Directive 98/18/EC on safety rules and standards for passenger ships Official Journal L 123 , 17/05/2003 P. 0018 - 0021Directive 2003/24/EC of the European Parliament and of the Councilof 14 April 2003amending Council Directive 98/18/EC on safety rules and standards for passenger shipsTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 80(2) thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Economic and Social Committee(2),Having consulted the Committee of the Regions,Acting in accordance with the procedure laid down in Article 251 of the Treaty(3),Whereas:(1) Council Directive 98/18/EC of 17 March 1998 on safety rules and standards for passenger ships(4) introduces a uniform level of safety of life and property on new and existing passenger ships and high-speed passenger craft, when both categories of ships and craft are engaged on domestic voyages, and lays down procedures for negotiation at international level with a view to a harmonisation of the rules for passenger ships engaged on international voyages.(2) The definition of sea areas is crucial to determine the application of Directive 98/18/EC to different classes of passenger ships. The Directive includes a procedure for the publication of lists of sea areas that has proved difficult to implement. It is therefore necessary to establish a functional and transparent procedure, enabling effective monitoring of the implementation of the Directive.(3) With a view to harmonising the level of safety applying to passenger ships across the Community, the derogation given to Greece in relation to the timetable for the application of the safety requirements should be deleted.(4) Directive 2003/25/EC of the European Parliament and of the Council of 14 April 2003 on specific stability requirements for ro-ro passenger ships(5) introduces strengthened stability requirements for ro-ro passenger vessels operating on international services to and from Community ports, and this enhanced measure should also apply to certain categories of such vessels operating on domestic services under the same sea conditions. Failure to apply such stability requirements should be grounds for phasing out ro-ro passenger ships after a certain number of years of operation.(5) In view of the structural modifications that the existing ro-ro passenger ships may need to undergo in order to comply with the specific stability requirements, those requirements should be introduced over a period of years in order to allow to the part of the industry affected sufficient time to comply: to that end, a phasing-in timetable for existing ships should be provided. This phasing-in timetable should not affect the enforcement of the specific stability requirements in the sea areas covered by the Annexes to the Stockholm Agreement of 28 February 1996.(6) It is necessary to take account of changes that have been made to relevant international instruments, such as the International Maritime Organisation (IMO) conventions, protocols, codes and resolutions, and to do so in a flexible and rapid manner.(7) By virtue of Directive 98/18/EC, the International Code for Safety of High-Speed Craft contained in IMO Maritime Safety Committee Resolution MSC 36 (63) of 20 May 1994 applies to all high-speed passenger craft operating on domestic services. The IMO has adopted a new high-speed craft code, the International Code for Safety of High-Speed Craft, 2000 (2000 HSC Code), contained in IMO Maritime Safety Committee Resolution MSC 97(73) of 5 December 2000, applying to all high-speed craft constructed on or after 1 July 2002. It is important to ensure that Directive 98/18/EC can be updated in a flexible manner to apply such developments at the international level, also to high-speed passenger craft operating on domestic services.(8) It is important to apply appropriate measures to ensure the access in safe conditions of persons with reduced mobility to ships and high-speed passenger craft operating on domestic services in the Member States.(9) Directive 98/18/EC should therefore be amended accordingly,HAVE ADOPTED THIS DIRECTIVE:Article 1Directive 98/18/EC is hereby amended as follows:1. in Article 2 the following points shall be added:"(ea) 'ro-ro passenger ship' means a ship carrying more than 12 passengers, having ro-ro cargo spaces or special category spaces, as defined in regulation II-2/A/2 contained in Annex I.""(ha) 'age' means the age of the ship, expressed in number of years after the date of its delivery.""(w) 'persons with reduced mobility' means anyone who has a particular difficulty when using public transport, including elderly persons, disabled persons, persons with sensory impairments and wheelchair users, pregnant women and persons accompanying small children.";2. Article 4(2) shall be replaced by the following:"2. Each Member State shall:(a) establish, and update, when necessary, a list of sea areas under its jurisdiction, delimiting the zones for all-year-round operation and, where appropriate, restricted periodical operation of the classes of ships, using the criteria for classes set out in paragraph 1;(b) publish the list in a public database available on the Internet site of the competent maritime authority;(c) notify to the Commission the location of such information, and when modifications are made to the list.";3. the following Articles shall be inserted:"Article 6aStability requirements and phasing-out of ro-ro passenger ships1. All ro-ro passenger ships of Classes A, B, and C, the keel of which is laid or which are at a similar stage of construction on or after 1 October 2004 shall comply with Articles 6, 8 and 9 of Directive 2003/25/EC of the European Parliament and of the Council of 14 April 2003 on specific stability requirements for ro-ro passenger ships(6).2. All ro-ro passenger ships of Classes A and B, the keel of which is laid or which are at a similar stage of construction before 1 October 2004 shall comply with Articles 6, 8 and 9 of Directive 2003/25/EC by 1 October 2010, unless they are phased out on that date or on a later date on which they reach the age of 30 years but in any case not later than 1 October 2015.Article 6bSafety requirements for persons with reduced mobility1. Member States shall ensure that appropriate measures are taken, based, where practicable, on the guidelines in Annex III to enable persons with reduced mobility to have safe access to all passenger ships of Classes A, B, C and D and to all high-speed passenger craft, used for public transport, the keel of which is laid or which are at a similar stage of construction on or after 1 October 2004.2. Member States shall cooperate with and consult organisations representing persons with reduced mobility on the implementation of the guidelines included in Annex III.3. For the purpose of modification of passenger ships of Classes A, B, C and D and high-speed passenger craft, used for public transport, the keel of which is laid or which are at a similar stage of construction before 1 October 2004, Member States shall apply the guidelines in Annex III as far as reasonable and practicable in economic terms.Member States shall draw up a national action plan on how the guidelines shall be applied to such ships and craft. They shall forward that plan to the Commission not later than 17 May 2005.4. Member States shall report to the Commission on the implementation of this Article as regards all passenger ships referred to in paragraph 1, passenger ships referred to in paragraph 3 certified to carry more than 400 passengers and all high-speed passenger craft, not later than 17 May 2006."4. Annex III shall be added, as set out in the Annex.Article 2Article 6(3)(g) of Directive 98/18/EC shall be deleted with effect from 1 January 2005.Article 3Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive before 17 November 2004. They shall forthwith inform the Commission thereof.When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such a reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States.Article 4This Directive shall enter into force on the day of its publication in the Official Journal of the European Union.Article 5This Directive is addressed to the Member States.Done at Luxembourg, 14 April 2003.For the European ParliamentP. CoxThe PresidentFor the CouncilA. GiannitsisThe President(1) OJ C 20 E, 28.1.2003, p. 51.(2) Opinion delivered on 11 December 2002 (not yet published in the Official Journal).(3) Opinion of the European Parliament of 7 November 2002 (not yet published in the Official Journal), and Council Decision of 17 March 2003.(4) OJ L 144, 15.5.1998, p. 1. Directive as last amended by Directive 2002/84/EC of the European Parliament and of the Council (OJ L 324, 29.11.2002, p. 53).(5) See page 22 of this Official Journal.(6) OJ L 123, 17.5.2003, p. 22.ANNEX"ANNEX IIIGUIDELINES FOR SAFETY REQUIREMENTS FOR PASSENGER SHIPS AND HIGH-SPEED PASSENGER CRAFT FOR PERSONS WITH REDUCED MOBILITY(as referred to in Article 6b)In applying the guidelines of this Annex, Member States shall follow the IMO circular MSC/735 of 24 June 1996 entitled "Recommendation on the design and operation of passenger ships to respond to elderly and disabled persons' needs".1. Access to the shipThe ships should be constructed and equipped in such a way that a person with reduced mobility can embark and disembark easily and safely, and can be ensured access between decks, either unassisted or by means of ramps, elevators or lifts. Directions to such access should be posted at the other accesses to the ship and at other appropriate locations throughout the ship.2. SignsSigns provided on a ship to aid passengers should be accessible and easy to read for persons with reduced mobility, (including persons with sensory disabilities), and be positioned at key points.3. Means to communicate messagesThe operator should have the means onboard the vessel visually and verbally to provide announcements, such as those regarding delays, schedule changes and on-board services, to persons with various forms of reduced mobility.4. AlarmThe alarm system and alarm buttons must be designed so as to be accessible by and to alert all passengers with reduced mobility, including persons with sensory disabilities and persons with learning disabilities.5. Additional requirements ensuring mobility inside the shipHandrails, corridors and passageways, doorways and doors shall accommodate the movement of a person in a wheelchair. Elevators, vehicle decks, passenger lounges, accommodation and washrooms shall be designed in order to be accessible in a reasonable and proportionate manner to persons with reduced mobility."